UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6538


BILLY G. ASEMANI,

                Petitioner – Appellant,

          v.

WARDEN FRANK BISHOP; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-00925-RDB)


Submitted:   August 26, 2014             Decided:   September 10, 2014


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy G. Asemani seeks to appeal the district court’s

order     dismissing       his     28    U.S.C.      § 2254      (2012)      petition    as

time-barred.         The       order    is    not   appealable        unless   a    circuit

justice or judge issues a certificate of appealability.                             See 28

U.S.C. § 2253(c)(1)(A) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,        537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Asemani has not made the requisite showing.                               The record

supports     the     district          court’s      alternative        conclusion       that

Asemani failed to exhaust his claims in state court, and Asemani

concedes as much.              Further, the record supports the conclusion

that     Asemani         did     not      qualify         for     equitable        tolling.

                                               2
Accordingly, we deny Asemani’s motion to appoint counsel, deny a

certificate   of    appealability     and   dismiss       the   appeal.      We

dispense   with     oral   argument   because      the    facts   and     legal

contentions   are   adequately   presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                    DISMISSED




                                      3